Title: From George Washington to Thomas Waggener, 13 December 1756
From: Washington, George
To: Waggener, Thomas

 

[Fort Loudoun, 13 December 1756]
To the Commanding Officer on the So. BranchSir,

I was not a little surprized to find what a quantity of provision had been consumed by your command, in the short space they have been stationed on the Branch: There certainly must have been great waste & neglect. To prevent which for the future, it is my Orders—That you direct each of the commanding officers where the troops are stationed on the Branch, to appoint a Sergeant of his command (the most trusty one) to be exempt from all other duty—to receive and issue the provisions which are brought to that Garrison. Let the officer certify the quantity he receives from each person; and let regular returns be made each drawing day, signed by the Officer commanding each Detachment; and he must issue provisions agreeable thereto, and deliver none without a written order from the Officer which will be his vouchers for the consumption of what he receives.
As some of the Officers have only small commands, and can not spare a Sergeant for this Duty; you must direct to take one of the best of the men, or make him do the Sergeants duty, whichever is most convenient. Let all the officers know I expect they will account for the Shoes, &c. received from the Store, which they stand charged with on the Quartermasters Book. I am &c.

G:W.
Fort Loudon Dec. 13th 1756.   

